DECISION AND JUDGMENT
{¶ 1} This is an accelerated appeal from judgments of the Lucas County Court of Common Pleas that granted the summary judgment motions of defendants-appellees, Winnebago Industries, Inc. and Ford Motor Co., denied the partial summary judgment motion of plaintiff-appellant Bruce McKenna, and thereby dismissed the action filed by *Page 2 
McKenna. McKenna now challenges those judgments through the following assignments of error:
 {¶ 2} "A. The trial court erred in denying plaintiffs motion for partial summary judgment.
 {¶ 3} "B. The trial court erred in granting defendant Ford's motion for summary judgment.
 {¶ 4} "C. The trial court erred in granting defendant Winnebago's motion for summary judgment."
 {¶ 5} This court has fully and carefully reviewed the record and the law that is applicable to the undisputed facts of this case. We find that the August 3, 2007 and October 3, 2007 opinions and judgment entries of the Honorable Linda J. Jennings are appropriate and lawfully correct discussions of the facts and law involved in this appeal. We therefore adopt the trial court's well-reasoned opinions and judgment entries as our own (see Appendix A and B) and find the three assignments of error not well-taken.
 {¶ 6} On consideration whereof, the court finds that substantial justice has been done the party complaining and the judgments of the Lucas County Court of Common Pleas are affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App. R. 24. Judgment for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Lucas County.
JUDGMENTS AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App. R. 27. See, also, 6th Dist. Loc. App. R. 4.
Mark L. Pietrykowski, P.J., Arlene Singer, J., Thomas J. Osowik, J., CONCUR. *Page 1